Title: To John Adams from Benjamin Stoddert, 21 August 1799
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 21. August 1799.

Capt Barry & Capt Murray, both sailed from Hampton roads on the 13th. Inst—the former on a short cruise on the coast—the latter on the cruise mentioned in my letter of the 14. Inst. Capt Talbott had not then arrived at Norfolk, tho’ he had been out 16 only Days—but this is not surprizing, considering the Winds which have prevailed. I sent a fast sailing Pilot boat from hence on the 2nd. of August to Norfolk, for Capt Barron, & she did not get there ‘till the 13th.—Barron however got on board of the Constellation the 18th.—& has now the Command of that Vessel—She is also to cruise on the coast, until about the 20th. Septr.—
The John Adams of Charleston, Capt Cross—of 32 Guns, will I have reason to beleive, be ready to sail the 5th. Septr. I sent by the mail of yesterday, his orders, to proceed direct to Cayenne; there to remain until further orders, unless driven away by a superior force, in which case, to Join McNeill at Surrinam.
The Ship Baltimore, under repairs at Norfolk, will be ready in a short time, & I beleive it will be proper to send her to Curricoa—The rest of the Vessels nearly ready it will I presume be right to divide between St. Domingo, & Guadaloupe.
I have the honor to be / with the highest respect / & esteem sir Yr. most / Obed. Servt.

Ben Stoddert.